DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1, 4, 5, 8-10, 13, 21, and 22 are pending and are examined. Claims 2, 3, 6, 7, 11, 12, and 14-20 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biolidics (Singapore) 2019-nCoV IgG/IgM Antibody Detection Kit (https://www.mobihealthnews.com/news/asia/biolidics-launch-ten-minute-rapid-test-kits-covid-19. March 31, 2020. Accessed 10/30/2022.)

Regarding Claim 1, Biolidics teaches a tester, comprising: a semi-rigid body comprising: a wicking paper or fabric element at least partially housed by the semi- rigid body; a specimen area that receives a fluid sample at a first location along the wicking paper or fabric element; a first result indication area at a second location along the wicking paper or fabric element that provides a first positive visual indicator of a valid test result if an amount of the fluid sample collected via the specimen area is greater than, or equal to, a minimum threshold amount such that a portion of the fluid sample wicks to the first result indication area via the wicking paper or fabric element and a first negative visual indicator of an invalid test result if the amount of the fluid sample collected via the specimen area is less than the minimum threshold amount; a second result indication area at a third location along the wicking paper or fabric element that provides a second positive visual indicator if a concentration of Severe Acute Respiratory Syndrome Coronavirus-2 (SARS-CoV-2) Immunoglobin G antibodiewicking paper or fabric for flow of the sample. The lateral flow assay is marked with a C, an IgG, and IgM to indicate the antibodies that will be detected.).

Regarding Claim 4, Biolidics teaches the tester of claim 1, wherein the fluid sample is blood (the fluid sample is capable of being blood).  

Regarding Claim 21, Biolidics teaches the tester of claim 1, wherein the first concentration threshold is seventy percent and the second concentration threshold is fifty percent (the first and second concentrations thresholds are directed to intended use of the device. The concentrations will also depend on the antibody concentrations).

Claims 1, 4, 5, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (“Development and clinical application of a rapid IgM-IgG combined antibody test for SARS-CoV-2 infection diagnosis. (2020). J. Med. Virology. 92:1518-1524) 

Regarding Claim 1, Li teaches a tester (see Fig. 1, page 1521), comprising: a semi-rigid body (Fig. 1 Adhesive card, see also fig. 2 to see the semi-rigid body) comprising: a wicking paper or fabric element at least partially housed by the semi- rigid body (sample pad, conjugate pad, nitrocellulose membrane, and absorption pad); a specimen area that receives a fluid sample at a first location along the wicking paper or fabric element (note the specimen areas on the sample pad, conjugation pad and nitrocellulose membrane); a first result indication area at a second location along the wicking paper or fabric element that provides a first positive visual indicator of a valid test result if an amount of the fluid sample collected via the specimen area is greater than, or equal to, a minimum threshold amount such that a portion of the fluid sample wicks to the first result indication area via the wicking paper or fabric element and a first negative visual indicator of an invalid test result if the amount of the fluid sample collected via the specimen area is less than the minimum threshold amount (see control line in Fig. 1 or Fig. 2); a second result indication area at a third location along the wicking paper or fabric element that provides a second positive visual indicator if a concentration of Severe Acute Respiratory Syndrome Coronavirus-2 (SARS-CoV-2) Immunoglobin G antibodies is greater than a first concentration threshold and that provides a second negative visual indicator if the concentration of SARS-CoV-2 Immunoglobin G antibodies associated with SARS CoV 2 is less than, or equal to, the first concentration threshold (see G line in Fig. 1 or Fig. 2); and a third result indication area at a fourth location along the wicking paper or fabric element that provides a third positive visual indicator if a concentration of SARS- CoV-2 Immunoglobin M antibodies associated with SARS CoV 2 is greater than a second concentration threshold and that provides a third negative visual indicator if the concentration of SARS-CoV-2 Immunoglobin M antibodies is less than, or equal to, the second concentration threshold (see M line on Fig. 1 or 2), wherein the second result indication area and the third result indication area are located between the sample collection area and the first result indication area along the wicking paper or fabric element (see sample pad area and control line. The G Line and M line are found between these).

Regarding Claim 4, Li teaches the tester of claim 1, wherein the fluid sample is blood (the fluid sample is capable of being blood).  

Regarding Claim 5, Li teaches the tester of claim 1 further comprising an aqueous buffer solution comprising a weak acid and a weak conjugate base, wherein the aqueous buffer solution is combined with at least a portion of the fluid sample (dilution buffer (10 mM PBS buffer) See Section 2.4.2, page 1520).

Regarding Claim 21, Li teaches the tester of claim 1, wherein the first concentration threshold is seventy percent and the second concentration threshold is fifty percent (the first and second concentrations thresholds are directed to intended use of the device. The concentrations will also depend on the antibody concentrations).

Claims 1, 4, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baric (US Pub 2016/0238601), in view of evidentiary references Rubinstein (US Patent 5,879,881) and Alderete (US Pub 2003/0073147).

Regarding Claim 1, Baric teaches a tester, comprising: a semi-rigid body comprising: a wicking paper or fabric element at least partially housed by the semi- rigid body; a specimen area that receives a fluid sample at a first location along the wicking paper or fabric element ([0055] The methods of this invention can also be carried out using a variety of solid phase systems, such as described in U.S. Pat. No. 5,879,881, as well as in a dry strip lateral flow system. (e.g., a “dipstick” system), such as described, for example, in U.S. Patent Publication No. 20030073147, the entire contents of each of which are incorporated by reference herein. In 20030073147 [0101] FIGS. 1 and 2 show a test strip 10, which is an embodiment of the device of the invention, useful for performing the assay method of the present invention. Test strip 10 includes an elongated porous matrix 12 supported by a solid support 13 and having upstream and downstream ends 14, 15, respectively. A porous-material pad 16 is disposed on an upstream portion of the matrix 12. This pad includes a sample-loading or sample-receiving zone or region 17 on which a sample); 
a first result indication area at a second location along the wicking paper or fabric element that provides a first positive visual indicator of a valid test result if an amount of the fluid sample collected via the specimen area is greater than, or equal to, a minimum threshold amount such that a portion of the fluid sample wicks to the first result indication area via the wicking paper or fabric element and a first negative visual indicator of an invalid test result if the amount of the fluid sample collected via the specimen area is less than the minimum threshold amount; a second result indication area at a third location along the wicking paper or fabric element that provides a second positive visual indicator if a concentration of Severe Acute Respiratory Syndrome Coronavirus-2 (SARS-CoV-2) Immunoglobin G antibodies is greater than a first concentration threshold and that provides a second negative visual indicator if the concentration of SARS-CoV-2 Immunoglobin G antibodies is less than, or equal to, the first concentration threshold; and a third result indication area at a fourth location along the wicking paper or fabric element that provides a third positive visual indicator if a concentration of SARS- CoV-2 Immunoglobin M antibodiesconcentration threshold and that provides a third negative visual indicator if the concentration of SARS-CoV-2 Immunoglobin M antibodies

Regarding Claim 4, Baric teaches the tester of claim 1, wherein the fluid sample is blood (the fluid sample is capable of being blood).  

Regarding Claim 21, Baric teaches the tester of claim 1, wherein the first concentration threshold is seventy percent and the second concentration threshold is fifty percent (a concentration threshold is directed to intended use of the device. This would depend on an antibody and the concentration of an analyte that can be detected. An antibody is also not positively recited. The device of Baric would be capable of having a concentration threshold is seventy percent and the second concentration threshold is fifty percent).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baric (US Pub 2016/0238601), in view of evidentiary references Rubinstein (US Patent 5,879,881) and Alderete (US Pub 2003/0073147), and further in view of Perez (WO 2015/044453; previously cited).
Regarding Claim 5, Baric teaches the tester of claim 1 (see teachings of claim 1).
Baric is silent to an aqueous buffer solution comprising a weak acid and a weak conjugate base, wherein the aqueous buffer solution is combined with at least a portion of the fluid sample. 
Perez teaches in the related art of diagnostic kits, immunoassay and viruses. The term "buffer solution" or simply "buffer", as used herein, relates to an aqueous solution consisting of a mixture of a weak acid and its conjugate base or a weak base and its conjugate acid. In particular, a physiological buffer emulates physiological conditions. a first set of particles, colored in a first color, dehydrated or in dry form and susceptible to be reconstituted by contacting with the test sample and/or a buffer solution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an aqueous buffer solution comprising a weak acid and a weak conjugate base, as taught by Perez, to the tester of modified Baric, wherein the aqueous buffer solution is combined with at least a portion of the fluid sample, to maintain physiological conditions.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Biolidics (Singapore) 2019-nCoV IgG/IgM Antibody Detection Kit (https://www.mobihealthnews.com/news/asia/biolidics-launch-ten-minute-rapid-test-kits-covid-19. March 31, 2020. Accessed 10/30/2022.), in view of Swenson (WO 2019/094784; previously cited).
Regarding Claim 8, Biolidics teaches a test kit comprising: a first tester, comprising: a semi-rigid body comprising: a wicking paper or fabric element at least partially housed by the semi-rigid body; a specimen area that receives a fluid sample at a first location along the wicking paper or fabric element; a first result indication area at a second location along the wicking paper or fabric element that provides a first positive visual indicator of a valid test result if an amount of the fluid sample collected via the specimen area is greater than, or equal to, a minimum threshold amount such that a portion of the fluid sample wicks to the first result indication area via the wicking paper or fabric element and a first negative visual indicator of an invalid test result if the amount of the fluid sample collected via the specimen area is less than the minimum threshold amount; a second result indication area at a third location along the wicking paper or fabric element that provides a second positive visual indicator if a concentration of Severe Acute Respiratory Syndrome Coronavirus-2 (SARS-CoV-2) Immunoglobin G antibodies is greater than a first concentration threshold and that provides a second negative visual indicator if the concentration of SARS-CoV-2 Immunoglobin G antibodies is less than, or equal to, the first concentration threshold; and a third result indication area at a fourth location along the wicking paper or fabric element that provides a third positive visual indicator if a concentration of SARS-CoV-2 Immunoglobin M antibodies is greater than a second concentration threshold and that provides a third negative visual indicator if the concentration of SARS-CoV-2 Immunoglobin M antibodies less than, or equal to, the second concentration threshold, wherein the second result indication area and the third result indication area are located between the sample collection area and the first result indication area along the wicking paper or fabric element.
Biolidics is silent to a buffer solution, usage instructions, and a lancet.
Swenson teaches in the related art of diagnostic device and detection of viruses. [0225] In some embodiments, a method includes a stepwise User-Directed process that can be performed in the home or in a remote developing country setting. The operations include: (1) finger-stick blood is obtained by the User with a commercially available lancet.
Appropriate buffers and/or diluents and/or other solutions and instructions for using the kit, as would be well known in the art. Such kits can further comprise pharmaceutical compositions, adjuvants and/or other immunostimulatory or immunomodulating agents, as are well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a lancet, as taught by Swenson, to the tester device of Biolidics, to allow for collection of a blood sample, as taught by Swenson, in [0225] and to have added usage instructions and a buffer solution to the kit of Biolidics, to allow for standard components of a kit and for it to be user-friendly.

Claims 8, 9, 10, 13, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (“Development and clinical application of a rapid IgM-IgG combined antibody test for SARS-CoV-2 infection diagnosis. (2020). J. Med. Virology. 92:1518-1524), in view of Swenson (WO 2019/094784; previously cited).

Regarding Claim 8, Li teaches a tester (see Fig. 1, page 1521), comprising: a semi-rigid body (Fig. 1 Adhesive card, see also fig. 2 to see the semi-rigid body) comprising: a wicking paper or fabric element at least partially housed by the semi- rigid body (sample pad, conjugate pad, nitrocellulose membrane, and absorption pad); a specimen area that receives a fluid sample at a first location along the wicking paper or fabric element (note the specimen areas on the sample pad, conjugation pad and nitrocellulose membrane); a first result indication area at a second location along the wicking paper or fabric element that provides a first positive visual indicator of a valid test result if an amount of the fluid sample collected via the specimen area is greater than, or equal to, a minimum threshold amount such that a portion of the fluid sample wicks to the first result indication area via the wicking paper or fabric element and a first negative visual indicator of an invalid test result if the amount of the fluid sample collected via the specimen area is less than the minimum threshold amount (see control line in Fig. 1 or Fig. 2); a second result indication area at a third location along the wicking paper or fabric element that provides a second positive visual indicator if a concentration of Severe Acute Respiratory Syndrome Coronavirus-2 (SARS-CoV-2) Immunoglobin G antibodies is greater than a first concentration threshold and that provides a second negative visual indicator if the concentration of SARS-CoV-2 Immunoglobin G antibodies associated with SARS CoV 2 is less than, or equal to, the first concentration threshold (see G line in Fig. 1 or Fig. 2); and a third result indication area at a fourth location along the wicking paper or fabric element that provides a third positive visual indicator if a concentration of SARS- CoV-2 Immunoglobin M antibodies associated with SARS CoV 2 is greater than a second concentration threshold and that provides a third negative visual indicator if the concentration of SARS-CoV-2 Immunoglobin M antibodies is less than, or equal to, the second concentration threshold (see M line on Fig. 1 or 2), wherein the second result indication area and the third result indication area are located between the sample collection area and the first result indication area along the wicking paper or fabric element (see sample pad area and control line. The G Line and M line are found between these)
usage instructions (see the Li reference section 2.4 testing of COVID-19 samples using the LFIA system)
A buffer solution (dilution buffer (10 mM PBS buffer), 2.4.2 Sample testing, see page 1520)
	Li teaches use of a blood sample in the device (see Fig. 2) but Li is silent to a lancet. 
Swenson teaches in the related art of diagnostic device and detection of viruses. [0225] In some embodiments, a method includes a stepwise User-Directed process that can be performed in the home or in a remote developing country setting. The operations include: (1) finger-stick blood is obtained by the User with a commercially available lancet; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a lancet, as taught by Swenson, to the kit of Li, to allow for collection of a blood sample, as taught by Swenson, in [0225].

Regarding Claim 9, Li teaches the test kit of claim 8 further comprising a pipette (Li teaches in 2.4.2 Sample testing in 1520 During testing,20μL whole blood sample (or 10μL of serum/plasma samples) was pipetted into the sample port followed by adding two to three drops(70‐100μL) of dilution buffer (10 mM PBS buffer) to drive capillary action along the strip. Pipette would be necessary for applying a sample to the device).

Regarding Claim 10, Li teaches the test kit of claim 8.
Li is silent to an alcohol swab; a set of disposable gloves; and a refuse bag
An alcohol swab, a set of disposable gloves and a refuse bag are standard equipment when handling a biological specimen or particularly a virus. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an alcohol swab, a set of disposable gloves and a refuse bag, to the test kit of Li, in order to maintain a sterile environment and protect the user from unnecessary exposure to any pathogen or virus.

Regarding Claim 13, Li teaches the test kit of claim 8, wherein the fluid sample is blood, and the buffer solution is an aqueous buffer solution comprising a weak acid and a weak conjugate base, wherein the buffer solution is combined with at least a portion of the fluid sample (Li teaches in 2.4.2 Sample testing in 1520 During testing,20μL whole blood sample (or 10μL of serum/plasma samples) was pipetted into the sample port followed by adding two to three drops(70‐100μL) of dilution buffer (10 mM PBS buffer) to drive capillary action along the strip. Pipette would be necessary for applying a sample to the device).

Regarding Claim 22, Li teaches the test kit of claim 8, wherein the first concentration threshold is seventy percent and the second concentration threshold is fifty percent (the first and second threshold concentrations are intended use of the device and the device of Li would be capable of this concentration threshold depending on the concentration of antibodies used in the kit).

Claims 8, 9, 10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baric (US Pub 2016/0238601), in view of evidentiary references Rubinstein (US Patent 5,879,881) and Alderete (US Pub 2003/0073147), and further in view of Swenson (WO 2019/094784; previously cited).

	Regarding Claim 8, Baric teaches a test kit comprising: a first tester, comprising: 
a semi-rigid body comprising: a wicking paper or fabric element at least partially housed by the semi-rigid body; a specimen area that receives a fluid sample at a first location along the wicking paper or fabric element ([0055] The methods of this invention can also be carried out using a variety of solid phase systems, such as described in U.S. Pat. No. 5,879,881, as well as in a dry strip lateral flow system. (e.g., a “dipstick” system), such as described, for example, in U.S. Patent Publication No. 20030073147, the entire contents of each of which are incorporated by reference herein. In 20030073147 [0101] FIGS. 1 and 2 show a test strip 10, which is an embodiment of the device of the invention, useful for performing the assay method of the present invention. Test strip 10 includes an elongated porous matrix 12 supported by a solid support 13 and having upstream and downstream ends 14, 15, respectively. A porous-material pad 16 is disposed on an upstream portion of the matrix 12. This pad includes a sample-loading or sample-receiving zone or region 17 on which a sample);
a first result indication area at a second location along the wicking paper or fabric element that provides a first positive visual indicator of a valid test result if an amount of the fluid sample collected via the specimen area is greater than, or equal to, a minimum threshold amount such that a portion of the fluid sample wicks to the first result indication area via the wicking paper or fabric element and a first negative visual indicator of an invalid test result if the amount of the fluid sample collected via the specimen area is less than the minimum threshold amount; a second result indication area at a third location along the wicking paper or fabric element that provides a second positive visual indicator if a concentration of Severe Acute Respiratory Syndrome Coronavirus-2 (SARS-CoV-2) Immunoglobin G antibodies is greater than a first concentration threshold and that provides a second negative visual indicator if the concentration of SARS-CoV-2 Immunoglobin G antibodies is less than, or equal to, the first concentration threshold; and a third result indication area at a fourth location along the wicking paper or fabric element that provides a third positive visual indicator if a concentration of SARS-CoV-2 Immunoglobin M antibodies is greater than a second concentration threshold and that provides a third negative visual indicator if the concentration of SARS-CoV-2 Immunoglobin M antibodies is less than, or equal to, the second concentration threshold, wherein the second result indication area and the third result indication area are located between the sample collection area and the first result indication area along the wicking paper or fabric element ([0056] The term “antibody” or “antibodies” as used herein refers to all types of immunoglobulins, including IgG, IgM, IgA, IgD, and IgE. The antibody can be monoclonal or polyclonal and can be of any species of origin, including, for example, mouse, rat, rabbit, horse, goat, sheep or human, or can be a chimeric or humanized antibody. [0061] Coronavirus; [0006] coronavirus antibody);
usage instructions and buffer solution (appropriate buffers and/or diluents and/or other solutions and instructions for using the kit, as would be well known in the art. Such kits can further comprise pharmaceutical compositions, adjuvants and/or other immunostimulatory or immunomodulating agents, as are well known in the art.
[0097] Although the instructional materials, when present, typically comprise written or printed materials they are not limited to such. Any medium capable of storing such instructions and communicating them to an end user is contemplated by this invention. Such media include, but are not limited to electronic storage media (e.g., magnetic discs, tapes, cartridges, chips), optical media (e.g., CD ROM), and the like. Such media may include addresses to internet sites that provide such instructional material).
Baric is silent to a buffer solution and a lancet.
Swenson teaches in the related art of diagnostic device and detection of viruses. [0225] In some embodiments, a method includes a stepwise User-Directed process that can be performed in the home or in a remote developing country setting. The operations include: (1) finger-stick blood is obtained by the User with a commercially available lancet; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a lancet, as taught by Swenson, to the tester device of Baric, to allow for collection of a blood sample, as taught by Swenson, in [0225].

Regarding Claim 9, modified Baric teaches the test kit of claim 8 further comprising a pipette (Swenson teaches [0081] Referring to FIGS. 2, in some embodiments, the biological sample S I can be conveyed into the device by a sample transfer device 1110. The sample transfer device 1110 can be any suitable device, such as a pipette or other mechanism configured can be used to aspirate or withdraw the sample S 1 from a sample cup, container or the like, and then deliver a desired amount of the sample via the opening 1021.).  

Regarding Claim 10, modified Baric teaches the test kit of claim 8.
Modified Baric is silent to further comprising: an alcohol swab; a set of disposable gloves; and a refuse bag.  
An alcohol swab, a set of disposable gloves and a refuse bag are standard equipment when handling a biological specimen or particularly a virus. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an alcohol swab, a set of disposable gloves and a refuse bag, to the test kit, as taught by modified Baric, in order to maintain a sterile environment and protect the user from unnecessary exposure to any pathogen or virus.
Regarding Claim 22, modified Baric teaches the test kit of claim 8, wherein the first concentration threshold is seventy percent and the second concentration threshold is fifty percent (a concentration threshold is directed to intended use of the device. This would depend on an antibody and the concentration of an analyte that can be detected. An antibody is also not positively recited. The device of Baric would be capable of having a first concentration threshold is seventy percent and the second concentration threshold is fifty percent).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baric (US Pub 2016/0238601), in view of evidentiary references Rubinstein (US Patent 5,879,881) and Alderete (US Pub 2003/0073147), and Swenson (WO 2019/094784; previously cited), and further in view of Perez (WO 2015/044453; previously cited).
Regarding Claim 13, modified Baric teaches the test kit of claim 8, wherein the fluid sample is blood (see teachings of claim 8)
Modified Baric is silent to an aqueous buffer solution comprising a weak acid and a weak conjugate base, wherein the aqueous buffer solution is combined with at least a portion of the fluid sample. 
Perez teaches in the related art of diagnostic kits, immunoassay and viruses. The term "buffer solution" or simply "buffer", as used herein, relates to an aqueous solution consisting of a mixture of a weak acid and its conjugate base or a weak base and its conjugate acid. In particular, a physiological buffer emulates physiological conditions. a first set of particles, colored in a first color, dehydrated or in dry form and susceptible to be reconstituted by contacting with the test sample and/or a buffer solution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an aqueous buffer solution comprising a weak acid and a weak conjugate base, as taught by Perez, to the tester of modified Baric, wherein the aqueous buffer solution is combined with at least a portion of the fluid sample, to maintain physiological conditions.

			Additional References
The reference of Seliktar (US Pub 2022/0142534) is cited. Seliktar teaches in Fig. 2 a general serology test in [0044]. [0045] After the sample has moved, across the entire strip, the results can be read at step (4). If the test is negative for both IgG and IgM antibodies, and the control line is colored, the patient was never exposed to SARS-CoV2. This is indicated in the 4th column 294 in FIG. 2 (at step 4). If any of the antibody lines are positive, the presence of the different antibodies acts as a timeline of infection. As explained above: indicates recent infection, as indicated in the 1st column 291 in FIG. 2 (at step 4) followed by presence of both IgG and IgM in the 2nd column 292, and lastly only by presence of the IgG in the 3rd column 293 in FIG. 4 (at step 4). However, if any of the IgG or IgM strips are positive but the control strip is not, the test is invalid as indicated in the 5th and 6th columns 795 and 296, respectively in FIG. 2 (at step 4). If none of the IgG, IgM or control is positive, the test is also inconclusive, as indicated in the 7th column 297 in FIG. 2 (at step 4). See also claims 1, 12, 13, 17, 27, and 28.
However, the examiner notes the earliest filing date is 11/11/2020 which is after the earliest filing date of the instant application.

The prior art of Huang (US Pub 2021/0088517) teaches IgM, IgG, and IgA antibodies against SARS-CoV-2 virus and high-throughput flow cytometry measurement of human SARS-CoV-2-specific IgG, IgA and IgM but is silent to a test with a first result indication area, a second result indication area, and a third result indication area.
However, the examiner notes the earliest filing date is 9/29/2020 which is after the earliest filing date of the instant application.

The prior art of Biomedomics   (March 13, 2020 with English instructions for use) teaches a lateral flow assay for IgM, IgG, antibodies against SARS-CoV-2. Biomedomics teaches on page 1 of the Instructions for Use of the COVID-19 IgM-IgG Rapid Test See page 1 Contents of the Kit section, Materials not provided but required: Sampling Devices | Alcohol Wipes | Gloves | Timer. The pouch the cassette come in can be used as the refuse bag once the cassette is removed, used, and then considered waste.

The reference of Swager (US Pub 2021/0120193) teaches Fig. 14C shows an exemplary output from a custom smartphone software that provides, for example, an image of the sample and a corresponding plot of intensity and IgA, IgM, and IgG detection of coronavirus NP capture antibodies in [0596]-[0598]. Swager is silent to a second result indication area at a third location along the wicking paper or fabric element that provides a second positive visual indicator if a concentration of Severe Acute Respiratory Syndrome Coronavirus-2 (SARS-CoV-2) Immunoglobin G antibodies is greater than a first concentration threshold and that provides a second negative visual indicator if the concentration of SARS-CoV-2 Immunoglobin G antibodies is less than, or equal to, the first concentration threshold; and a third result indication area at a fourth location along the wicking paper or fabric element that provides a third positive visual indicator if a concentration of SARS- CoV-2 Immunoglobin M antibodies is greater than a second concentration threshold and that provides a third negative visual indicator if the concentration of SARS-CoV-2 Immunoglobin M antibodies is less than, or equal to, the second concentration threshold, wherein the second result indication area and the third result indication area are located between the sample collection area and the first result indication area along the wicking paper or fabric element.
The examiner notes the earliest filing date of Swager (US Pub 2021/0120193) is 9/30/2020 which is after the earliest filing date of the instant application.

The reference Geist (WO 2021/097193) teaches [00111] In particular, the device can be used in combination with an LFA cartridge designed for detecting SARS-CoV-2 in a sample. In some embodiments, the LFA cartridge is designed for detecting SARS-CoV-2 antigens or antibodies (e.g., IgG and/or IgM) against SARS-CoV-2 in a sample. For example, the LFA cartridge may comprise a test strip with a specific binding reagent (e.g., an antibody) for an analyte (e.g., SARS-CoV-2 or a portion or component thereof, an anti-SARS-CoV-2 antibody (e.g., an IgG and/or an IgM specific for SARS-CoV-2) suspected of being in the sample.
The examiner notes the earliest filing date of Geist (WO 2021/097193) is 11/13/2020 which is after the earliest filing date of the instant application.

The reference “Fast, portable tests come online to curb coronavirus pandemic” Nature Biotechnology. March 25, 2020. teaches rapid tests for SARS-CoV-2 (See Table 1). Listed in the “Test” and “Description” columns are which ones can test for IgG and IgM. 
The examiner notes the earliest filing date of this publication is 03-2020 which is after the earliest filing date of the instant application.

The reference (Carter, L.J. et al. “Assay Techniques and Test Development for COVID-19 Diagnosis”. ACS. Cent. Sci. 6, 591-605. 2020.) teaches in Table 2 on page 599 lateral flow assay for SARS-CoV-2 IgG and IgM antibodies detection. 
The examiner notes the earliest filing date of this publication is 04-30-2020 which is after the earliest filing date of the instant application. However, Table 2 describes lateral flow assays which were already available prior to the 04-30-2020 publication date and may be considered prior art.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 10/11/22, with respect to the rejection(s) of claim(s) under 103 over Hubscher (US Patent 6,824,975) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baric (US Pub 2016/0238601),

First, Applicant argues on pages 6-8 that Hubscher does not disclose the amendment to claim 1 including limitation “a first result indication area at a second location along the wicking paper…” (on page 6) and “no indication area of Hubscher is able to provide an indication that a minimum amount of a specimen has been collected” (on page 7)
In response, the examiner notes that a new rejection is applied in light of the amendment. The new prior art cited over Baric (US Pub 2016/0238601) teaches SARS-CoV-2 antibodies. The examiner also notes there are no SARS-CoV-2 antibodies recited so the structure would not indicate for anything. While the applicant may specify SARS-CoV-2 antibodies, additional references are cited as prior art to indicate the use of SARS-CoV-2 IgG and IgM antibodies with lateral flow assays.

Second, Applicant argues that the prior art of Perez and Swenson does not make up for the deficiencies of Hubscher.
In response, the examiner notes that Perez and Swenson are cited as secondary references in various claims rejected above. These prior art are applied regarding components used in the tester such as buffers, a lancet and kit components which the applicant did not provide arguments for. Therefore, these prior art are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798